Citation Nr: 0520117	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  99-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for intervertebral disc syndrome, with a separate 20 
percent disability rating for left lower extremity 
radiculopathy on and after April 26, 1999.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA) by 
which service connection was established for a low back 
disability, effective from February 1995.  In April 1999 the 
veteran voiced disagreement with the 40 percent disability 
rating assigned and a statement of the case (SOC) was issued 
in July 1999.  The veteran perfected his appeal the following 
month.

In September 2001 and June 2004, the Board remanded this 
appeal for additional development.  A rating decision was 
issued in May 2005 by which a separate 20 percent disability 
rating for radiculopathy of the left lower extremity was 
established.  The requested development on remand is now 
complete and this matter is against before the Board for 
appellate review.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of this claim has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The veteran's low back disability is not manifested by 
pronounced intervertebral disc syndrome with little 
intermittent relief, unfavorable ankylosis, or incapacitating 
episodes totaling at least 6 weeks.  

3.  The veteran's back disability is productive of severe 
limitation of motion (with flexion to 30 degrees or less), 
but more than moderately severe incomplete paralysis of the 
sciatic nerve is not shown.  



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 
percent for intervertebral disc syndrome, with a separate 20 
percent disability rating for left lower extremity 
radiculopathy on and after April 26, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 (2002), 8520, 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service-connected lumbar spine disability was 
initially rated under Diagnostic Code 5293, for 
intervertebral disc syndrome.  The Board will consider 
whether an increased rating can be granted under this 
diagnostic code, as well as consider any other potentially 
applicable diagnostic codes.  In this regard, effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome.  67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for 
intervertebral disc syndrome.  The Board will evaluate the 
veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version would accord him the 
highest rating.  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

At this point, the Board notes that a separate 20 percent 
disability rating based on moderate incomplete paralysis of 
the sciatic nerve was established effective in April 1999.  
See May 2005 rating decision.  This separate disability 
rating for radiculopathy of the left lower extremity is 
curious, as the same symptoms used to establish this rating 
are the symptoms sustaining the veteran's 40 percent 
disability rating for intervertebral disc syndrome.  See 
VAOPGCPREC 36-97 (1997).  This appears to result in the 
veteran being compensated twice for the same disability, at 
least prior to the change in the rating schedule in September 
2002, which violates the anti-pyramiding regulation found in 
38 C.F.R. § 4.14.  While the Board will not contemplate 
reducing the veteran's rating, the Board is bound by the law 
and will thus evaluate the veteran's increased rating claim 
within the aforementioned strictures.

First, with respect to the application of the "old" 
criteria, the Board notes that the currently assigned 
40 percent evaluation is the maximum rating available under 
former Diagnostic Codes 5292 and 5295 (pertaining to 
limitation of motion in the lumbar spine and lumbosacral 
strain).  Consequently, those codes need not be discussed 
further.  However, a higher rating (60 percent) is 
potentially available under former Diagnostic Code 5293 
(pertaining to intervertebral disc syndrome).

The current 40 percent rating was granted under the old 
criteria for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Under that 
code, the maximum schedular rating of 60 percent is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
veteran complains of painful radicular symptomotology, 
especially when he overuses his lower extremities.  While 
there are subjective accounts of muscle spasm presented by 
the veteran, muscle spasm was demonstrated on clinical 
examination only occasionally while evidence of tenderness on 
palpation of his paraspinous muscles was the more common 
finding.  The evidence indicates that the veteran 
experiences, at most, severe intervertebral disc syndrome 
whose constellation of symptomotology is consistent with the 
criteria for a 40 percent rating.  The degree of his 
impairment as presented by the current medical evidence does 
not approach the level of pronounced intervertebral disc 
syndrome, as the evidence fails to indicate the veteran's 
disc disease has progressed to the point where it he had or 
has little intermittent relief.  

Specifically, the April 1995 VA joints examination report 
reflects that the veteran referred to low back pain with 
radiation associated with numbness and weakness of the legs.  
The report shows that upon examination, the veteran had no 
postural abnormalities or fixed deformities of the back but 
he had tenderness to palpation of the lumbar paravertebral 
muscles.  The report also reflects that the veteran had 
muscle atrophy of the left calf that measured one centimeter 
smaller than the right.  He had diminished left patellar 
reflexes that the report indicates pointed toward damage to 
the left L4 root.  He also had absent left foot Achilles 
reflex that pointed toward damage of the left S1 nerve root.  
The report reflects that the veteran also had diminished 
pinprick and smooth sensation on the left L4-L5 dermatomes of 
the leg and foot.  He had weakness of the left ankle, plantar 
flexor muscle, and slightly decreased muscle strength.

An August 1994 VA radiology report contains an impression of 
L4-L5 minimum diffuse disc bulging.  A February 1996 VA 
medical certification shows that the veteran had tenderness 
to palpation of the lower back and contains a diagnostic 
impression of musculoskeletal pains.  In June 1996 the 
veteran was afforded a hearing in connection with his service 
connection claim.  The transcript reveals that the veteran 
testified that due to his back pain, he had to shift 
positions on a regular basis.  A May 1998 VA radiology report 
contains impressions of degenerative spondylosis of the 
lumbar spine and mild compression fractures of T12 and L1.

A March 2000 VA emergency room note shows that the veteran 
arrived ambulatory with a chief complaint of low back pain 
through the left leg that was triaged as non-urgent.  The 
medical certification refers to the veteran's history of 
discogenic disease and contains a diagnostic impression of 
muscle spasm.  He was prescribed an anti-inflammatory.

The October 2003 VA spine examination report shows that the 
veteran referred to low back pain with radiation to the left.  
He referred to symptomotology with more intensity of the left 
foot and toes.  He referred to pain severe in intensity that, 
over the preceding year, lasted on an average from eight 
hours to three weeks.  The report shows that while the 
veteran alleged to have visited the VA emergency room on two 
occasions in the preceding year for his back, a check of his 
VA records failed to reveal emergency room treatment in the 
year preceding his examination for the spine.  The veteran 
indicated that medication, laying on the floor, applying ice 
would alleviate his pain when it was severe.  He stated that 
he had acute flare-ups of low back pain on three occasions 
that functionally impaired him.  The report indicates that he 
referred to no bowel or bladder complaints and he referred to 
constant numbness of the plantar aspect of both feet but with 
more left toe numbness.  The report shows that the veteran 
was not in need of an assistance device for ambulation.  The 
report indicates that there were no postural abnormalities of 
the back and no fixed deformities.  The veteran could walk 
unaided but with difficulty and limping "somewhat." 

The October 2003 VA spine examination report shows that upon 
neurological examination, the veteran had diminished sensory 
examination, normal muscle tones and no muscle atrophy of the 
lower extremities.  He had some decreased muscle strength 
with absent ankle jerks bilaterally.  There was positive 
straight leg raising.  The report indicates that there was no 
medical certificate issued that prescribed bed rest in the 
preceding year.

The November 2004 VA nerves examination report shows that the 
veteran did not have muscular atrophy or involuntary 
movements with equal calf measurements.  There was decreased 
pinprick upon sensory examination.  The report reflects that 
the examiner indicated the veteran's lumbar discogenic 
disease was unchanged from the October 2003 examination and 
was mild to moderate in nature.  The examiner also referred 
to an increase in impairment due to a left knee problem.  A 
different examiner specifically indicates in the December 
2004 VA spine examination that the veteran's knee problems 
are not related to his discogenic disease.

The December 2004 VA spine examination report indicates that 
the veteran referred to low back pain with radiation, 
constant numbness of the feet and no history of fecal or 
urinary incontinence.  He indicated that pain was severe in 
intensity and would last an average of one or two weeks per 
year.  He referred to anti-inflammatory medication and stated 
that during the preceding year he had not seen a doctor due 
to his low back pain.  He indicated that he had acute low 
back pain that functionally impaired him on five to six 
occasions in the preceding year, lasting for one week.  The 
report indicates that he could walk unaided and was not using 
a brace.  The report also indicates that the veteran was 
independent for the activities of daily living but he 
indicated that he needed help from his spouse for bathing.  
Upon examination, the veteran's lumbar spine was normal in 
appearance and posture.  The report also refers to no 
postural abnormalities of the thoracolumbar spine or any 
fixed deformities.  He had some "diminished pinprick and 
smooth sensation on the leg not following any specific 
dermatomal pattern" upon sensory examination.  The report 
shows that he had no muscle atrophy and had normal muscle 
tone and strength of the lower extremities.  He had absent 
Achilles reflexes bilaterally and 1+ patellar reflexes.  The 
report refers to no medical certificate being issued for 
prescribed bedrest and indicates that the veteran had not 
gone to a doctor for low back pain in the preceding year.

The 40 percent rating assigned by the RO contemplates a 
severe level of symptoms.  After a thorough review of the 
evidence, the Board concludes that the veteran's lumbar spine 
disability is not productive of disability warranting 
assignment of a 60 percent evaluation under the pre-2002 
regulations at any point during the pendency of this appeal.  
There is no evidence of postural abnormalities.  There is no 
evidence of decreased musculature of the back or legs that 
would indicate that the veteran does not use those muscles.  
He has no difficulty with bowel or bladder control.  The 
veteran does not use an assistive device for walking.  None 
of the objective findings are indicative of a pronounced 
lumbar spine disability.  

A 60 percent disability rating contemplates little 
intermittent relief.  However, the medical evidence clearly 
shows that the veteran, although consistently reporting 
experiencing some level of pain and related symptoms, does 
have intermittent relief.  For example, the evidence shows 
that the veteran seeks treatment on a fairly infrequent 
basis.  His symptoms have not been so severe that he has 
frequently sought medical treatment.  Under these 
circumstances, the Board has no basis to conclude the 
veteran's disability is pronounced in nature.  Therefore, the 
assignment of a 60 percent rating for pronounced 
intervertebral disc syndrome with little intermittent relief 
is not warranted under the old criteria at any time during 
the appeal period.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The revised schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of these evaluations, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  The term "chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so".  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (1).  (As noted previously, effective from September 26, 
2003, the instruction with respect to the separate evaluation 
of neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine; however, the change was 
intended to be clarifying and non-substantive in nature.)

The exact length of time the veteran experiences painful 
symptomotology is unclear.  He alleges continuous back pain, 
but he also clearly experiences limited episodes of increased 
symptoms (flare-ups).  Regardless, the veteran's reported 
attacks of radicular pain do not precisely meet the level of 
"incapacitating episode" as defined by the revised 
criteria, which describes an incapacitating episode as being 
a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician.  The veteran does not 
state at any time in the record that he was prescribed bed 
rest for these attacks.  Certainly, the evidence of record 
does not indicate that he has experienced incapacitating 
attacks of intervertebral disc syndrome.  In fact, a VA 
emergency room record shows that the veteran was prescribed 
an anti-inflammatory medication, not bed rest, after one such 
flare-up.  Moreover, as noted above, there is a significant 
lack of regular treatment.  

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The amended 
rating criteria now define normal range of motion for the 
various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  

The criteria for a 40 percent rating are:  
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

The criteria for a 30 percent rating are:  
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine. 

A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

A 10 percent rating is provided for:
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height. 

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  In this case, there is no medical 
evidence diagnosing ankylosis of the veteran's lumbar spine, 
and there are none of the above symptoms indicative of 
unfavorable ankylosis.  Therefore, the criteria for a 100 or 
50 percent rating are not met.  

The veteran's chronic orthopedic manifestations of 
intervertebral disc syndrome (IVDS) during the appeal period 
have been represented by limitation of motion of the lumbar 
spine with forward flexion of 30 degrees or less.  See April 
1995 VA joints examination report (reflects forward flexion 
to 30 degrees), October 2003 VA spine examination report 
indicates forward flexion to 30 degrees), and December 2004 
VA spine examination report (shows forward flexion to 20 
degrees).  This warrants a 40 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (severe limitation of motion of the lumbar spine 
warrants a 40 percent disability rating).

The neurologic manifestations of the veteran's IVDS include 
intermittent sciatica symptoms (radiating pains) of the left 
lower extremity.  See Ferraro v. Derwinski, 1 Vet. App. 326, 
329-330 (1991).  As previously indicated, sensory 
examinations revealed diminished pinprick and he had absent 
ankle reflexes.  The preponderance of the evidence 
demonstrates no other chronic neurologic manifestations of 
IVDS other than the left lower extremity sciatica.  There is 
also no evidence in this case of additional neurologic 
dysfunction, such as loss of bladder control, etc.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomotology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2004).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis that is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

The veteran's sciatica symptoms of the left lower extremity 
have been assigned a 20 percent disability rating.  The 
evidence fails to reveal incomplete paralysis that is severe 
in degree.  Examination of the left lower extremity has 
consistently demonstrated diminished perceptions and absent 
reflexes with the left lower extremity measuring equal to or 
within one-centimeter of the right.  Accordingly, the Board 
concludes the weight of the evidence is against a separate 
disability rating in excess of 20 percent for the neurologic 
manifestation of right lower extremity sciatica due to IVDS 
as analogous to neuralgia of the sciatic nerve under 
Diagnostic Code 8720.  The Board finds no evidence of organic 
changes, such as muscle atrophy, trophic changes, etc., which 
would warrant a higher rating still.

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 40 percent rating for his 
chronic orthopedic manifestation of limitation of lumbar 
spine motion and a separate 20 percent rating for his chronic 
neurologic manifestation left lower extremity sciatica.  
After combining the 40 and 20 percent ratings under 38 C.F.R. 
§ 4.25, the veteran would be entitled to a combined 50 
percent schedular rating by separately rating his chronic 
orthopedic and neurologic disabilities.  As previously noted, 
the weight of the evidence was against a higher 60 percent 
disability rating under the prior Diagnostic Code 5293 
(requiring pronounced IVDS with little intermittent relief) 
and the revised Diagnostic Code 5293/5243 (where there have 
been incapacitating episodes of IVDS having a total duration 
of at least six weeks during a 12-month period).  Therefore, 
in the circumstances of this case, under the new criteria, 
the 40 percent rating for chronic orthopedic manifestation of 
limitation of lumbar spine motion with a separate 20 percent 
rating for chronic neurologic manifestation left lower 
extremity sciatica, but no more, is the most favorable 
determination in evaluating the veteran's service-connected 
low back disability.

As for other diagnostic codes potentially applicable to the 
veteran's claim, not already discussed above, the old rating 
criteria only provided evaluations higher than 40 percent 
for ankylosis of the spine, which, as discussed above, the 
veteran does not have.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286 and 5289 (2003).  All possible avenues for a 
higher rating under the amended criteria have already been 
discussed, since all spinal conditions are now rated under 
the general rating formula.  As noted, where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002).  
Accordingly, a separate 20 percent for left lower extremity 
radiculopathy is not warranted in the instant case prior to 
April 26, 1999.  See also 38 C.F.R. § 4.14 (2004).

As the weight of the evidence is against the veteran's 
increased rating claim, his appeal must be denied.  The Board 
notes that when the preponderance of the evidence is against 
a claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  Moreover, as the evidence of record fails 
to reveal that the veteran's disability picture has worsened 
such that higher disability ratings, or any combination 
thereof, is warranted at any point during the pendency of 
this appeal, a staged rating is not appropriate. 

Finally, the Board has no reason to doubt that the veteran's 
service-connected low back disability limits his efficiency 
in certain tasks.  However, the evidence of record is not 
indicative of an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has certain notice and assistance 
requirements when it receives a complete or substantially 
complete application for benefits.  The notice requirements 
were summarized in Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), where the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2001 and June 2004.  The letters notified the 
veteran of elements (1),  (2) and (3), see above, for his 
claims, and the June 2004 letter specifically requested that 
the veteran submit any evidence in his possession in 
compliance with element (4).  See Mayfield v. Nicholson, No. 
02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In 
addition to notice found in the letters, the veteran was 
notified of what information and evidence was needed to 
substantiate his claims by virtue of the March 1999 and May 
2005 rating decisions, the July 1999 SOC and the subsequent 
supplemental SOCs (SSOCs).  The February 2004 SSOC informed 
the veteran of the first amended schedular criteria used to 
evaluate his spine disability while the reasons and bases 
portion of the May 2005 SSOC refers to the second amendment.  
Accordingly, the Board considers the notice requirements of 
the VCAA met for this matter.  

Additionally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here considering that the VCAA became 
effective in November 2000 and the veteran filed his original 
service connection claim in February 1995 while the rating 
decision by which service connection was established was 
issued in March 1999.  Nevertheless, the veteran was 
subsequently provided VCAA content complying notice and 
proper ensuing VA process.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with this matter, and the resulting reports have 
been obtained.  Further, VA medical records have been 
associated with the claims file.  As the veteran has not 
identified, or properly authorized the request of, any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Entitlement to an initial disability rating in excess of 40 
percent for intervertebral disc syndrome, with a separate 20 
percent disability rating for left lower extremity 
radiculopathy on and after April 26, 1999, is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


